Citation Nr: 1802880	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, M.L. Brown


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1962 to January 1982.  For his meritorious service, the Veteran was awarded (among many other decorations) the Combat Action Ribbon and the Armed Forces Expeditionary Medal (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the September 2010 rating decision, new and material evidence was found and the claim for PTSD was reopened.  However, the claim of service connection for PTSD was denied.

The Veteran was scheduled to appear before the Board at a videoconference hearing in August 2016; however, notices sent to him were returned to VA as undeliverable.  The Veteran submitted a statement explaining he did not receive notice.  The Board found the Veteran presented good cause for his failure to report.  In July 2017, the Board remanded this claim to allow the AOJ to schedule a hearing.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held at the St. Petersburg, RO.  The hearing transcript is of record.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated PTSD was caused by combat exposure experienced  during active duty service.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD are met.  38 U.S.C. §§ 1101, 1110, 1134(a), 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

The Veteran seeks service connection for PTSD that he believes is a result of combat exposure during his active duty service.  Resolving all doubt in the Veteran's favor, his PTSD is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304 (f) (2017).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304 (f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

The DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Merits of the Claim

First, the Veteran has a current diagnosis of PTSD.  An October 2010 letter from the Veteran's treating physician, reflects  a diagnosis of chronic PTSD.  Additionally, a December 2010 medical letter, confirmed the Veteran's PTSD diagnosis and the doctor acknowledged treating the Veteran while the Veteran was undergoing residential treatment for PTSD.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.

As to the second element, in-service incurrence, the VA concedes the Veteran has an in-service stressor for in-service combat.  The Veteran participated in combat, as evidenced by his receipt of a Combat Action Ribbon, which is awarded to members of the Navy who have participated in ground or surface combat.  To have received this award, the Veteran would have had to have engaged the enemy, been under hostile fire, or have been attacked by the enemy.  See DD-214.  As previously noted, lay statements alone would be enough to provide verification of a stressor if the Veteran's stressor was related to his participation in combat.  See 38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  The Veteran contends that his experiences in Vietnam are the cause of PTSD as noted by his recurrent intrusive thoughts and nightmares about events experienced while serving aboard the USS Goldborough off the coast of Vietnam including enemy fire.  As such, the Veteran has satisfied the second element of service connection regarding in-service incurrence.   

With regard to the third element of service connection, a  December 2010 letter from the Veteran's treating physician at a residential treatment center for PTSD noted, the Veteran was engaged in prolonged exposure therapy and the physician is well-acquainted with the Veteran's war-related traumatic experiences.  Additonally, an October 2010 statement from the Veteran's primary care psychologist stated the the Veteran's psychiatric symptoms were the result of his inability to cope with his Vietnam combat experiences.  Finally, at the September 2017 Board hearing, the Veteran testified regarding his medical treatment and hospitalization for PTSD and regarding his flashbacks of Vietnam and fear of terrorists or enemy combatant attacks on the United States and using alcohol to self-medicate.  As such, the Veteran has satisfied the third element of service connection.

The Board acknowledges the negative nexus opinion and lack of PTSD diagnosis in the August 2010 VA examination.  However, given that the Veteran was otherwise diagnosed with PTSD by his treating psychologist and his combat experience addressed the element of in-service incurrence, the Board finds the August 2010 VA examination to be of less probative weight.

Therefore, the record establishes the necessary criteria and service connection for PTSD is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board wishes to express its gratitude to the Veteran for his honorable service to this country.



ORDER

Service connection for PTSD is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


